The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-7, 8-11, 15-16, 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2014/0158538 A1 to Collier et al (hereinafter referred to as “Collier”). 		Regarding claim 1, Collier teaches a hemodialysis system as shown in  Figure 1 inserted below for reference.	

    PNG
    media_image1.png
    914
    664
    media_image1.png
    Greyscale

Regarding claim 1, Collier teaches a system comprising a first recirculation path (46) in fluid communication with a dialyzer (20) comprising at least one pump (30) and at least one sensor (40) measuring at least one fluid characteristic e.g. potassium, a sorbent cartridge flowpath in communication with the dialyzer (20) and containing at least one sorbent cartridge (32) and a processor in communication with the at least one sensor; the processor programmed to obtain at least one fluid characteristic from the at least one sensor and to determine a pre-dialysis blood solute level of at least one solute e.g. potassium in a patient based on the at least one fluid characteristic dialysate (see figure 1; paragraph 0289, 0290, 0293-0294, 0301).
Regarding claim 2, Collier teaches that the processor is programmed to control at least one valve (34) to divert dialysate through the recirculation flow path to obtain data from the at least one sensor (40) and to direct dialysate through the sorbent cartridge flow path to deliver treatment to the patient via line 119 (see Fig. 10).
Regarding claims 3, 5-7, 18 and 19, Collier teaches that the processor is programmed to determine pre-dialysis blood solute level of the at least one solute e.g. potassium at a beginning, during and an end of the dialysis session via potassium sensor (40) in conjunction with potassium management system (38) or a programmed controller (see paragraphs 0293, 0301). 
Regarding claims 4 and 20, Collier teaches that a reconstitution system (43) in the sorbent cartridge flow path downstream of the sorbent cartridge (32); the processor is programmed to control reconstitution system based on the pre-dialysis blood solute level of the at least one solute e.g. potassium or at least one target value for therapy (see paragraph 0297).
Regarding claims 8-9, Collier teaches sodium and urea as solute (see paragraph 0290).
Regarding claims 10-11, Collier teaches a conductivity sensor and an ion selective electrode (see paragraph 0293).
Regarding claim 15, Collier teaches that the processor programmed to determine whether dialysate in the recirculation system is in equilibrium with blood of patient i.e. maintain acceptable levels of potassium concentration (see paragraph 0291).	
Regarding claim 16, Collier teaches a potassium sensor (40) that measures the potassium in both the recirculation flow path and the sorbent cartridge flow path (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/148781 A1 to Soykan et al (hereinafter referred to as “Soykan”) in view of US 2010/0213127 A1 (hereinafter referred to as “Castellarnau”). 
Regarding claim 1, Soykan teaches a dialysis device designed for multiple treatment modes.  Figure 1 is inserted below for reference.								Soykan teaches a system comprising a first recirculation path (C-E-V3(52)-F-40-D-V2(51)) in fluid communication with a dialyzer (15) via a dialysate recirculation pump (104) and at least one sensor (25, 26) to measure a concentration of the at least one solute species e.g. potassium in the dialysate and a sorbent regenerated dialysate flow path (20) which comprises of dialysate purification module (30) including a sorbent regenerated unit (116) (see figures 1, 46; paragraph 00299); a sorbent cartridge flow path in communication with the dialyzer (15) and containing at least one sorbent cartridge (116) and a processor in communication with the at least one sensor; the processor programmed to obtain at least one fluid characteristic from the at least one sensor and to determine a pre-dialysis blood solute level of at least one solute e.g. potassium in a patient based on the at least one fluid characteristic dialysate (see figures 1, 46; paragraphs 00228, 00233, 00238-00239, 00252-00253, 00269, 0289, 00401).  		
Claim 1 differs from the system of Soykan in reciting a first recirculation flow path having a pump and at least one sensor positioned in the first recirculation path measuring the concentration of the at least one solute species in the dialysate.
Castellarnau teaches a system comprising a first recirculation path (23-35-24-25-30-32-31) in fluid communication with a dialyzer (35) having at least one semi-permeable membrane wherein the first recirculation flow path recirculates a fluid through the dialyzer to equilibrate a concentration of at least one solute species e.g. urea in the fluid to a solute species concentration of the blood in a blood compartment of the dialyzer (35) and the first recirculation flow path having a pump (25) and at least one sensor (32) positioned in the first recirculation flow path measuring the concentration of the at least one solute species in the dialysate under the control of computer (33) (see figures 1-4; paragraph 0028, 0038-0078) wherein the adequacy and the effectiveness of the hemodialysis treatment is monitored on line real time (see paragraphs 0001, 0025-0029).  	
It would have been obvious to a person of ordinary skill in the art to modify the system of Soykan to include pump for circulating dialysate and at least one sensor positioned in the first recirculation flow path for measuring the concentration of the at least one solute species in the dialysate for on line real time monitoring of the adequacy and the effectiveness of the hemodialysis treatment with equilibration method as suggested by Castellarnau (see paragraph 0001, 0025-0029).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include known pump and a sensor in the first recirculating flow path, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.						Regarding claim 2, Soykan teaches that the processor is programmed to control at least one valve (51, 52) to divert dialysate through the recirculation flow path to obtain data from the at least one sensor (25) and to direct dialysate through the sorbent cartridge flow path to deliver treatment to the patient (see figure 1; paragraph 00252-00253, 00269).  	
Regarding claims 3, 5-7, 18 and 19, Soykan teaches that the processor is programmed to determine pre-dialysis blood solute level of the at least one solute e.g. potassium at a beginning, during and an end of the dialysis session via potassium sensor (25) (see paragraphs 0261, 0270-274). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 4 and 20, Soykan teaches that a reconstitution system (35) in the sorbent cartridge flow path downstream of the sorbent cartridge (30, 116); the processor is programmed to control reconstitution system based on the pre-dialysis blood solute level of the at least one solute e.g. potassium or at least one target value for therapy (see paragraph 0256).
Regarding claims 8-9, Soykan teaches sodium and urea as solute (see paragraphs 0243, 0245).
Regarding claims 10-11 and 13, Soykan teaches a conductivity sensor, pH sensor and an ion selective electrode (see paragraph 0256).
Regarding claim 15, Soykan teaches that the processor programmed to determine whether dialysate in the recirculation flow path is in equilibrium with blood of the patient (see paragraph 00270).
Regarding claim 16, Soykan teaches a potassium sensor (25) that measures the potassium in both the recirculation flow path and the sorbent cartridge flow path (see Fig. 1).
Regarding claim 17, Soykan teaches that a sorbent cartridge recirculation flow path comprising sorbent cartridge (116) with the proviso that the sorbent cartridge recirculation flow path does not include dialyzer (15)(see Fig. 113).

Claims 1-11, 13,  and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0199998 to Kelly et al (hereinafter referred to as “Kelly”) in view of US 2010/0213127 A1 (hereinafter referred to as “Castellarnau”). 
Regarding claim 1, Kelly teaches a hemodialysis system having a flow path with a controlled compliant volume.  Figure 1 is inserted below for reference.
Kelly teaches a system comprising a first recirculation path (upper part of 108 including a bypass pathway (136)) in fluid communication with a dialyzer (130) which is capable to allow a fluid to recirculate through the dialyzer (130) via pump (138) and at least one sensor (101, 104, 160) to measure a concentration of the at least one solute species e.g. sodium in the dialysate and a sorbent regenerated dialysate flow path (141, 197, 136) which comprises a sorbent cartridge (102) and valve (150, 158); the processor programmed to obtain at least one fluid characteristic from the at least one sensor and to determine a pre-dialysis blood solute level of at least one solute e.g. sodium in a patient based on the at least one fluid characteristic (see figure 1A; paragraphs 0192-0193, 0219-0220, 0224, 0230).  
	

    PNG
    media_image3.png
    625
    582
    media_image3.png
    Greyscale

Claim 1 differs from the system of Kelly in reciting a first recirculation flow path having a pump positioned in the first recirculation path.
Castellarnau teaches a blood based solute monitoring system comprising a first recirculation path (23-35-24-25-30-32-31) in fluid communication with a dialyzer (35) having at least one semi-permeable membrane wherein the first recirculation flow path recirculates a fluid through the dialyzer to equilibrate a concentration of at least one solute species e.g. urea in the fluid to a solute species concentration of the blood in a blood compartment of the dialyzer (35) and the first recirculation flow path having a pump (25) and at least one sensor (32) positioned in the first recirculation flow path measuring the concentration of the at least one solute species in the dialysate under the control of computer (33) (see figures 1-4; paragraph 0028, 0038-0078) wherein the adequacy and the effectiveness of the hemodialysis treatment is monitored on line real time (see paragraphs 0001, 0025-0029).  	
It would have been obvious to a person of ordinary skill in the art to modify the system of Kelly to include pump for circulating dialysate and at least one sensor positioned in the first recirculation flow path for measuring the concentration of the at least one solute species in the dialysate for on line real time monitoring of the adequacy and the effectiveness of the hemodialysis treatment with equilibration method as suggested by Castellarnau (see paragraph 0001, 0025-0029).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include known pump and a sensor in the first recirculating flow path, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.	
Regarding claim 2, Kelly teaches that the processor is programmed to control at least one valve (150, 158) to divert dialysate through the recirculation flow path to obtain data from the at least one sensor (101, 104, 160) and to direct dialysate through the sorbent cartridge flow path to deliver treatment to the patient a valve (150, 158) (see Figure 1A).  
Regarding claims 3, 5-7, 18 and 19, Kelly teaches that the processor is programmed to determine pre-dialysis blood solute level of the at least one solute e.g. sodium at a beginning, during and an end of the dialysis session via sensor (101, 104, 160) (see paragraphs 0224-0225). 
Regarding claims 4 and 20, Kelly teaches that a reconstitution system (504, 505) in the sorbent cartridge flow path downstream of the sorbent cartridge (102); the processor is programmed to control reconstitution system based on the pre-dialysis blood solute level of the at least one solute e.g. potassium or at least one target value for therapy (see paragraph 0270).
Regarding claims 8-9, Kelly teaches sodium and urea as solute (see paragraphs 0300-0318).
Regarding claims 10-11 and 13, Kelly teaches a conductivity sensor, pH sensor and an ion selective electrode (see paragraphs 0230, 0272).
Regarding claim 15, Kelly teaches that the processor programmed to determine whether dialysate in the recirculation flow path is in equilibrium with blood of the patient (see paragraph 00225).
Regarding claim 16, Kelly teaches a sensor (101, 104, 160) that measures at least one fluid characteristic in both the recirculation flow path and the sorbent cartridge flow path (see Fig. 1A).
Regarding claim 17, Kelly teaches that a sorbent cartridge recirculation flow path (136, 141) comprising sorbent cartridge (102) with the proviso that the sorbent cartridge recirculation flow path does not include dialyzer (130)(see Fig. 1A; paragraph 0219).
Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0158538 A1 to Collier et al (hereinafter referred to as “Collier”). 		
Collier teaches a system as described above and shown in  Figure 1.
Collier teaches that the potassium sensor (40) can consist of an ion-selective electrode, conductivity monitor or any other suitable sensor technology for measuring potassium in aqueous solutions known to those of skilled in the art. 
Claims 12 and 14 differ from Collier in reciting an osmotic pressure sensor and a creatinine sensor.
Osmotic pressure sensor and/or creatinine sensor is an alternative sensor for measuring potassium in aqueous solutions and would have been obvious to a person of ordinary skill in the art to substitute for substituting equivalent sensor such as osmotic pressure sensor or creatinine sensor for measuring potassium ion in the system of Collier.  See  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN KIM/
Primary Examiner, Art Unit 1777


JK
10/22/22